Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141001                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  DR. CHARLES D. MOODY, SR. and C.                                                                   Alton Thomas Davis,
  DAVID MOODY, JR.,                                                                                                     Justices
           Plaintiffs-Appellees,
  v                                                                SC: 141001
                                                                   COA: 287686
                                                                   Washtenaw CC: 05-001203-CB
  QUENTIN R. LAWSON, EARL RICKMAN,
  ERNEST H. WHITE, JR., RUBY D. MOSLEY,
  DOREEN E. BARRETT, ELSIE J. ROSE,
  DWIGHT BONDS, DORIS BURNS, BERNARD
  HAMILTON, DEBORAH HUNTER-HARVILL,
  GLORIA F. NOLAND, CASSONDRIA
  GREENE, CARROL THOMAS, TERESEA
  POPE, EMMA EPPS, CHARLIE MAE KNIGHT,
  and MELVYN BASSET,
             Defendants,
  and
  NATIONAL ALLIANCE OF BLACK SCHOOL
  EDUCATORS, INC.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 18, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2010                   _________________________________________
           1117                                                               Clerk